Exhibit 10.1

 

AMENDED AND RESTATED
INVESTMENT TECHNOLOGY GROUP, INC.
DIRECTORS’ EQUITY SUBPLAN

 

1.                                  Introduction.

 

The Investment Technology Group, Inc. Directors’ Equity Subplan (the “Subplan”)
was originally implemented by Investment Technology Group, Inc. (the “Company”)
under the Investment Technology Group, Inc. Amended and Restated 1994 Stock
Option and Long-term Incentive Plan (the “1994 Plan”) and was merged with and
into the Investment Technology Group, Inc. 2007 Omnibus Equity Compensation Plan
(the “2007 Plan”) effective as of May 8, 2007, the terms of which are
incorporated herein by reference.  Effective as of May 8, 2007, the Subplan
continued in effect as a subplan under the 2007 Plan.  The Subplan was amended
and restated as of February 7, 2008, and is now amended and restated as set
forth herein, effective April 30, 2012 (the “Effective Date”).  The purpose of
the Subplan is to promote ownership by non-employee directors of a greater
proprietary interest in the Company, thereby aligning such non-employee
directors’ interests more closely with the interests of stockholders of the
Company, and to assist the Company in attracting and retaining highly qualified
persons to serve as non-employee directors.  The Subplan is amended and restated
herein, effective for Stock Units granted on or after the Effective Date.  Stock
Units or Options granted prior to the Effective Date shall be governed by the
Subplan as in effect prior to this amendment and restatement.

 

2.                                  Definitions.

 

Capitalized terms used in the Subplan but not defined herein shall have the same
meanings as defined in the 2007 Plan.  In addition to such terms and the terms
defined in Section 1 hereof, the following terms used in the Subplan shall have
the meaning set forth below.

 

(a)                             “Director” means a member of the Board who is
not employed by the Company or any of its subsidiaries.

 

(b)                            “Disability” shall have the meaning ascribed to
such term in section 22(e)(3) of the Code.

 

3.                                  Administration.

 

The Subplan shall be administered by the Committee.  The Committee shall have
full authority to construe and interpret the Subplan, and any action of the
Committee with respect to the Subplan shall be final, conclusive, and binding on
all persons.

 

4.                                  Stock Units.

 

(a)                             Initial Stock Units.  A number of Stock Units
having a value, as determined below on the date of grant, equal to $100,000 will
be granted under the Subplan (the “Initial Stock Units”) to each person who is
first elected or appointed to serve as a Director of

 

--------------------------------------------------------------------------------


 

the Company after the Effective Date, such grants to be effective not later than
the thirtieth day following the date of such first election or appointment.  For
purposes of this Subplan, all determinations of value of Stock Units shall be
made by treating the value of a Stock Unit as equal to the Fair Market Value of
a share of Company Stock on the date of grant.

 

(b)                            Annual Stock Units.  A number of Stock Units
having a value, as determined above on the date of grant, equal to $72,000 will
be granted under the Subplan (the “Annual Stock Units”) on the day of each of
the Company’s annual meetings of stockholders at which Directors (or a class of
Directors if the Company then has a classified Board of Directors) are elected
or reelected by the Company’s stockholders, to each Director who is elected or
reelected to serve as a Director of the Company at such meeting; provided,
however, that no such grant will be made to a person first elected or appointed
to serve as a Director of the Company at such annual meeting of stockholders.

 

(c)                             Vesting of Award.  The Initial Stock Units will
become vested in three equal annual installments, commencing on the first
anniversary of the date of grant and continuing thereafter on the second and
third anniversaries thereof.  The Annual Stock Units will become fully vested on
the day immediately preceding the Company’s next annual meeting of stockholders
at which Directors (or a class of Directors if the Company then has a classified
Board of Directors) are elected or reelected by the Company’s stockholders. 
Notwithstanding anything set forth in this Section 4(c), the Stock Units (for
the avoidance of doubt, both the Initial Stock Units and the Annual Stock Units)
will become immediately vested in full upon a Change in Control.  Unless
otherwise provided by the Committee, all amounts receivable in connection with
any adjustments to the Stock Units under Section 5(d) of the 2007 Plan shall be
subject to the vesting schedule in this Section 4(c).

 

(d)                            Termination of Service; Forfeiture of Unvested
Share Units.  In the event the Participant ceases to serve as a Director of the
Company by reason of the Participant’s death or Disability, the Stock Units
shall become vested in full at the time of such termination.  In the event the
Participant ceases to serve as a Director of the Company for any other reason
(except as otherwise provided in Section 4(g) below) any portion of the Stock
Units that have not yet vested shall be forfeited.

 

(e)                             Distribution of Shares.  The Company shall
distribute to the Participant (or his or her heirs in the event of the
Participant’s death) at the time of vesting of the Stock Units, a number of
shares of Company Stock equal to the number of Stock Units then held by the
Participant that became vested at such time; provided, however, that the
Participant may elect that the distribution of the shares of Company Stock
subject to a Stock Unit be deferred until the time the Participant ceases to be
a Director of the Company for any reason (except as otherwise provided in
Section 4(g)), such election to be made in writing prior to January 1 of the
calendar year in which the Stock Units are granted to the Participant. 
Notwithstanding the immediately preceding sentence, in the case of Stock Units
granted under Section 4(a) hereof, a deferral election may be made within 30
days of the date the Director is first elected or appointed to serve as a
Director of the Company.  The deferred Stock Units shall be distributed in
shares of Company Stock within 30 days of the date of termination of the
Director’s service on the Board (except as otherwise provided in Section 4(g)). 
In the case of the death of a Director, the Director’s deferred Stock Units
shall be distributed in shares of Company Stock

 

2

--------------------------------------------------------------------------------


 

within 60 days after the date of the Director’s death to the Director’s estate
as beneficiary, unless the Director has requested a different distribution by
written notice to the Committee.

 

(f)                               Rights and Restrictions.  The Stock Units
shall not be transferable, other than pursuant to a will or the laws of descent
and distribution.  Prior to vesting of the Stock Units and delivery of the
shares of Company Stock to the Participant, the Participant shall not have any
rights or privileges of a stockholder as to the shares of Company Stock subject
to the Stock Units.  Specifically, the Participant shall not have the right to
receive dividends or the right to vote such shares of Company Stock prior to
vesting of the Stock Units and delivery of the shares of Company Stock.

 

(g)                            Continued Service as an Employee.  If a
Participant ceases serving as a Director and, immediately thereafter, he or she
is employed by the Company or any subsidiary, then, solely for purposes of
Sections 4(d) and (e) of the Subplan, such Participant will not be deemed to
have ceased service as a Director at that time, and his or her continued
employment by the Company or any subsidiary will be deemed to be continued
service as a Director; provided, however, that such former Director will not be
eligible for additional grants of Stock Units under the Subplan.

 

5.                                  General.

 

(a)                             Compliance with Legal and Trading Requirements. 
The Subplan shall be subject to all applicable laws, rules and regulations,
including, but not limited to, federal and state laws, rules and regulations,
and to such approvals by any regulatory or governmental agency as may be
required.

 

(b)                            Amendment.  The Committee may amend, alter,
suspend, discontinue, or terminate the Subplan without the consent of
stockholders of the Company or individual Directors; provided, however, that,
without the consent of an affected Director, no amendment, alteration,
suspension, discontinuation, or termination of the Subplan may impair or, in any
other manner, adversely affect the rights of such Director to outstanding Stock
Units granted hereunder.

 

(c)                             Unfunded Status of Awards.  Section 4 of this
Subplan is intended to constitute an “unfunded” plan of deferred compensation. 
With respect to any payments not yet made to a Director, nothing contained in
the Subplan shall give any such Director any rights that are greater than those
of a general creditor of the Company; provided, however, that the Company may
authorize the creation of trusts or make other arrangements to meet the
Company’s obligations under the Subplan to deliver cash, or other property
pursuant to any award, which trusts or other arrangements shall be consistent
with the “unfunded” status of the Subplan unless the Company otherwise
determines with the consent of each affected Director.

 

(d)                            Nonexclusivity of the Subplan.  The adoption of
the Subplan by the Committee shall not be construed as creating any limitations
on the power of the Board to adopt such other compensation arrangements as it
may deem desirable, including, without limitation, the granting of Options and
other awards otherwise than under the Subplan, and such arrangements may be
either applicable generally or only in specific cases.

 

3

--------------------------------------------------------------------------------


 

(e)                             Adjustments.  The adjustment provisions in
Section 5(d) of the 2007 Plan are incorporated herein by reference and shall
apply in the case of Stock Units granted hereunder.

 

(f)                               No Right to Remain on the Board.  Neither the
Subplan nor the crediting of awards under the Subplan shall be deemed to give
any individual a right to remain a director of the Company or create any
obligation on the part of the Board to nominate any Director for reelection by
the stockholders of the Company.

 

(g)                            Application of Section 409A of the Code.  It is
intended that this Subplan and awards issued hereunder will comply with section
409A of the Code (and any regulations and guidelines issued thereunder) to the
extent the awards are subject thereto, and this Subplan and such awards shall be
interpreted on a basis consistent with such intent.  In no event shall a
Participant, directly or indirectly, designate the calendar year of payment. 
This Subplan and any award agreements issued thereunder may be amended in any
respect deemed by the Committee to be necessary in order to preserve compliance
with section 409A of the Code.

 

(h)                            Governing Law.  The validity, construction, and
effect of the Subplan shall be determined in accordance with the laws of the
State of New York, without giving effect to principles of conflict of laws.

 

(i)                                Titles and Headings.  The titles and headings
of the Sections in the Subplan are for convenience of reference only.  In the
event of any conflict, the text of the Subplan, rather than such titles or
headings, shall control.

 

(j)                                Effective Date.  This Subplan, as amended and
restated herein shall become effective as of the Effective Date.

 

Amended and restated by the Committee effective:

 

May 8, 2007

Amended and restated by the Committee effective:

 

February 7, 2008

Amended and restated by the Committee effective:

 

April 30, 2012

 

4

--------------------------------------------------------------------------------